UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1886


In re: OMAR BOTERO-PARAMO,

                Debtor,

-----------------------

BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

                Plaintiff – Appellant,

           v.

TYSONS FINANCIAL, LLC,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:11-cv-00370-AJT-IDD)


Argued:   May 16, 2012                            Decided:   June 8, 2012


Before TRAXLER,    Chief   Judge,   and    KING   and   DUNCAN,   Circuit
Judges.


Affirmed by unpublished opinion. Judge Duncan wrote the opinion
in which Chief Judge Traxler and Judge King joined.


ARGUED: Christopher Allan Glaser, JACKSON & CAMPBELL, PC,
Washington, D.C., for Appellant.     Gabrielle Marcus Duvall,
LINOWES & BLOCHER, LLP, Bethesda, Maryland, for Appellee.   ON
BRIEF: David H. Cox, James N. Markels, JACKSON & CAMPBELL, PC,

                                    1
Washington, D.C., for Appellant.


Unpublished opinions are not binding precedent in this circuit.




                                   2
DUNCAN, Circuit Judge:

            This appeal arises from an adversary proceeding that

Sutton     Funding,     LLC        (“Sutton”)       initiated          against     Tysons

Financial,    LLC     (“Tysons”)       on       August    17,     2009,     during     the

pendency of Omar Botero-Paramo’s bankruptcy.                          Sutton sought to

have the bankruptcy court either declare that its lien against

some of Botero-Paramo’s property had priority over Tysons’s lien

or to subrogate its lien into a prior position.                         The bankruptcy

court granted summary judgment and awarded attorneys’ fees in

favor of Tysons.        Bank of New York Mellon Trust Company, N.A.

(“BONY”), which had by then purchased Sutton’s interest in the

property, appealed both the bankruptcy court’s grant of summary

judgment and its award of attorneys’ fees in the United States

District    Court     for    the    Eastern      District        of   Virginia.        The

district    court     affirmed,      and     this   appeal        ensued.        For   the

reasons discussed below, we affirm.



                                            I.

            Omar    Botero-Paramo       and      his     wife,    Maritza     Urdinola,

owned two pieces of real property: 10447 New Ascot Drive, Great

Falls,   Virginia     (the    “New    Ascot       Drive    Property”),       and     10511

Lawyers Road, Vienna, Virginia (the “Lawyers Road Property”).




                                            3
When Botero-Paramo filed for bankruptcy on December 5, 2008, 1 his

creditors quickly learned that the paperwork effectuating the

many liens on these properties was less than a model of clarity.

We will first describe the various liens against the properties,

then the bankruptcy filing, and finally the procedural history

of this appeal.



                                        A.

               Botero-Paramo     and      Urdinola      (collectively,        the

“Debtors”) kept the Lawyers Road Property as their residence and

constructed a home on the New Ascot Drive property as a “spec”

home, that was to be sold.             The earliest lien relevant to this

appeal is a June 2005 First Deed of Trust from First Savings

Mortgage      for   $2.79   million    (the   “FSM   First   DOT”),   which   the

Debtors used to purchase the New Ascot Drive Property.                  The FSM

First DOT was a short-term construction loan due on July 1,

2007.       This lien encumbered only the New Ascot Drive Property.

               The next lien in this appeal is a September 2005 Third

Deed of Trust from Congressional Funding USA, LLC for $400,000

(the “CFUSA Third DOT”).         This lien encumbered only the Lawyers




        1
            Urdinola filed her own Chapter 11 petition on August 3,
2009.       This appeal resolves pending issues in both bankruptcies.



                                         4
Road Property.        A sloppy refinancing of this lien created much

of the controversy in this case.

          In     December     2005,    the      debtors   refinanced         the   CFUSA

Third DOT with a new loan from the same lender for $500,000 (the

“CFUSA Refinancing DOT”).           As a condition for this refinancing,

CFUSA required a lien against the New Ascot Drive Property as

additional     security.      The     closing      instructions       indicate     that

this lien was to encumber both the Lawyers Road Property and the

New Ascot Drive Property, but, for reasons that are unclear, the

deed of trust only referenced the New Ascot Drive Property.                         The

attached “Balloon Rider” also mentions only the New Ascot Drive

Property on its face, although at least one of its exhibits

refers to the Lawyers Road Property, as well.

             To further complicate matters, the parties incorrectly

filled   out    the    form   deed     of       trust.     After      some    apparent

crossing-out, the CFUSA Refinancing DOT, as recorded, failed to

name a trustee and listed the intended trustee as the lender.

Tysons purchased the CFUSA Refinancing DOT on December 27, 2005,

and recorded a deed of trust correcting the above deficiencies

on July 24, 2006, but the debtors neither re-executed nor re-

acknowledged     this    corrected      deed       of    trust   as    required      by

Virginia law.

             So that they could again refinance the Lawyers Road

Property in 2006, the Debtors had Tysons release its lien by

                                            5
signing   and     recording      a    “Certificate     of    Release   of      Deed   of

Trust”    (the     “Release”)        in   November    2006.       As   recorded        on

December 19, 2006, the “Affidavit and Release” on the Release

reads: “I certify I am the holder of the above mentioned note

secured by the above mentioned Deed of Trust.                   The Lien thereon

created and retained on the above mentioned property is hereby

released.”         The    only   property        previously    mentioned       on     the

Release is the Lawyers Road Property.

            BONY’s predecessors did not take an interest in the

New Ascot Drive Property until June 4, 2007, when the Debtors

refinanced the FSM First DOT--the loan used to purchase that

property--with a 30-year loan from American Brokers Conduit for

$2.66 million (the “ABC DOT”).                  At the same time, another bank,

Secured Lending, took what it intended to be a Second Deed of

Trust (the “Secured Lending DOT”) from the debtors for $625,000.

The Secured Lending DOT was accidentally recorded before the ABC

DOT, but later subordinated to the ABC DOT.

             It     is     nonetheless          undisputed     that      the        CFUSA

Refinancing       DOT    was   properly     recorded    against    the    New       Ascot

Drive Property, even if the document recorded contained numerous

errors.    However, title reports prepared during this refinancing

did not include the CFUSA Refinancing DOT and similarly did not

reveal that Tysons now owned that lien.



                                            6
             Barclays purchased the ABC DOT for Sutton, which held

the   lien    until   roughly    one   month    after   Sutton    filed     this

adversary proceeding.         Then, in September 2009, BONY purchased

Sutton’s interest in the lien at a discount in light of this

ongoing litigation.



                                       B.

             Botero-Paramo    filed    for    bankruptcy   on    December     5,

2008.   In June 2009, he filed a motion to approve the sale of

the New Ascot Drive Property.               This motion treated the CFUSA

Refinancing DOT, which was then held by Tysons, as the first

lien against the property.          Tysons first objected to the sale

because it proposed to repay only the principal amount, without

any   interest   or   other     charges.       Tysons   later    relented    and

entered into a consent order on July 17, 2009, under which it

would receive the full amount of its claimed pay-off, Sutton

would receive the balance, and Secured Lending would receive

nothing.

             Secured Lending objected to the sale on July 27, 2009,

claiming that Tysons should not receive anything from the sale

since it had released its lien on the New Ascot Drive Property

with the Release that it recorded on December 19, 2006.                   Sutton

echoed this claim when it too objected to the sale on August 7,



                                       7
2009.        Sutton began the adversary proceeding underlying this

appeal ten days later. 2



                                          C.

                 In   its    complaint,   Sutton     claimed    that   Tysons   had

released its interest in the New Ascot Drive Property, and that,

in the alternative, it was entitled to equitable subrogation

such that its lien would have priority over Tysons’s lien. 3                     The

bankruptcy court granted summary judgment in favor of Tysons in

a thoughtful and well-reasoned opinion.                    The bankruptcy court

first      decided     the    threshold   question    of   whether     deficiencies

with       the    CFUSA     Refinancing   DOT   rendered       the   intended   lien

unenforceable; if so, Tysons could not have priority over BONY.

Applying Virginia law, the bankruptcy court determined that the

deficiencies in the CFUSA Refinancing DOT did not render the




       2
       The parties entered into a consent order on September 2,
2009, that allowed the sale of the New Ascot Drive Property free
and clear of all liens for $2.78 million. The parties agreed to
hold in escrow the funds needed to resolve this appeal and to
disburse the remainder to BONY, as Sutton’s successor, to
satisfy the portion of its lien that would be paid even if it
were junior to Tysons's lien.    As the bankruptcy court noted,
BONY received more pursuant to this agreement than it paid for
Sutton’s interest in the lien. J.A. 1713.
       3
       Tysons counterclaimed but the bankruptcy court declined to
decide those claims because deciding Sutton’s, then BONY’s,
claims settled all of the issues in the case.



                                           8
lien unenforceable; at the very least, it could be enforceable

as an equitable mortgage.

               Turning to the question of whether the Certificate of

Release of Deed of Trust released Tysons’s lien against the New

Ascot Drive Property, the bankruptcy court determined that the

Release      conformed      with    neither      the     statutory     form      for    a

“Certificate of Satisfaction,” which would release all of the

property       covered    by   a   lien,   nor    the     statutory       form    for   a

“Certificate of Partial Satisfaction,” which would release only

some of the property covered by a lien.                      The bankruptcy court

determined       that    the   Release     was    more    similar    to    a     partial

satisfaction since it lacked the phrase “has been paid in full,”

which Virginia law requires when a satisfaction releases all of

the property covered by a lien.                Also supporting this conclusion

was that the Release claimed only to release the lien “on the

above-mentioned          property,”    here,     the     Lawyers    Road    Property.

Accordingly, the bankruptcy court found that the Release applied

only    to     the   Lawyers    Road   Property        and   that   the    New     Ascot

Property remained encumbered.

               As to subrogation, the bankruptcy court found that the

equities did not favor granting BONY the same priority as the

FSM    First    DOT.      In   reaching    this    conclusion,       the   bankruptcy

court noted that BONY was not a holder in due course, but had



                                           9
purchased          its     interest       after     the     deed      of      trust   “had    been

squarely challenged in litigation.”                       J.A. 1726.

                  Finally,        the     bankruptcy           court       awarded      Tysons's

attorneys'         fees     at    a    separate     hearing        on    February     28,     2011.

J.A. 2164. 4         Relevant to this appeal, the bankruptcy court found

that        it    could     “almost        take     judicial          notice     of    what    are

prevailing          fees    in     the    Virginia        area     for     bankruptcy-related

litigation.”             J.A. 2159.           Although Tysons had presented only

testimony from its own attorney on the reasonableness of its

fees,        the     bankruptcy          court      found        that      these      fees    were

comfortably          with        the     normal     range      of       its    experience      and

therefore found the fees to be reasonable.

                  BONY appealed to the district court, which affirmed

the holdings of the bankruptcy court in all respects.                                    We will

consider first the claims that the bankruptcy court decided on

summary          judgment    and       then   its      award     of     attorneys’     fees     and

costs.




        4
       The bankruptcy court capped any fee award at the sum held
in escrow in excess of the value of Tysons’s lien.    Therefore,
although Tysons actual fees exceeded the amount in escrow, the
bankruptcy court refused to award it a damages award against
BONY. J.A. 2110.



                                                  10
                                             II.

               We begin our analysis of the claims decided on summary

judgment by briefly considering the standard of review.                            We then

turn    to    BONY’s   claim    that    Tysons          lacked   an    enforceable      lien

against       the   New   Ascot      Drive        Property.           Finding    its    lien

enforceable, we proceed to consider BONY’s argument that Tysons

released its lien against the New Ascot Drive Property when it

recorded the Release on December 19, 2006, and conclude that the

Release did not cover the New Ascot Drive Property.                             We finally

examine, and ultimately reject, BONY’s alternative argument that

it is entitled to equitable subrogation because the proceeds of

its lien paid off the FSM First DOT.



                                             A.

               When reviewing a district court’s decision on appeal

from a bankruptcy court, we apply the same standard of review

that the district court applied when it reviewed the decision of

the    bankruptcy      court.        Terry    v.    Meredith      (In    re     Stephen    S.

Meredith, CPA, P.C.), 527 F.3d 372, 375 (4th Cir. 2008).

               We   review      a    grant     of       summary       judgment     by     the

bankruptcy court and its affirmance by the district court de

novo.        United Rentals, Inc. v. Angell, 592 F.3d 525, 530 (4th

Cir.    2010).      “Summary        judgment       in   bankruptcy      is    governed    by

Federal Rule of Bankruptcy Procedure 7056, which incorporates

                                             11
the   standards      of   Federal      Rule     of    Civil       Procedure      56    into

bankruptcy proceedings.”             Id.    Accordingly, “we view the facts

and the reasonable inferences drawn therefrom in the light most

favorable to the nonmoving party.”                 Id.



                                           B.

              The   threshold       question    in        this    appeal    is   whether

Tysons ever had an enforceable lien against the New Ascot Drive

Property.       As discussed above, the CFUSA Refinancing DOT had

three deficiencies: (1) it failed to name a trustee; (2) it

named the intended trustee as the beneficiary (otherwise known

as the lender); and (3) it failed to mention the Lawyers Road

Property.       Tysons attempted to correct these deficiencies by

filing    a   corrected      deed    of    trust     in    2006,    but    the   debtors

neither re-executed nor re-acknowledged this corrected deed of

trust.    The bankruptcy court noted that correcting the trustee

and   beneficiary      did    not     materially          alter    the    estate      being

conveyed but ultimately declined to rest its decision on this

ground since a failure to name a trustee nonetheless creates an

enforceable mortgage under Virginia law. 5



      5
       BONY’s suggestion that the CFUSA Refinancing DOT did not
create a lien against the Lawyers Road Property is irrelevant to
this appeal, and we express no opinion on that question.



                                           12
             We find the Virginia Supreme Court’s decision in Bank

of    Christianburg        v.    Evans,        178       S.E.    1    (Va.    1935),       largely

dispositive on this issue.                    That decision explains that “it is

well settled that a deed of trust on real estate to secure

creditors, in which the name of the trustee is left blank, is an

equitable    mortgage,           and    may     be       enforced      as     such       upon    the

principle     that     equity          will    treat        that      as     done    which,       by

agreement,    is     to    be    done.”            Id.    at    2.     BONY       suggests      that

Virginia’s revised property codes, which require the listing of

a trustee, changed this rule.                        However, it cites no case law

supporting      this       claim.             We     decline          to     read    Virginia’s

requirements for deeds of trust as eliminating the longstanding

doctrine of equitable mortgages absent any Virginia authority

indicating that such a fundamental change was intended.

            BONY further contends that Tysons’s lien is invalid

because   the    CFUSA      Refinancing             DOT    named      the    trustee       as    the

beneficiary instead of Congressional Funding, and as a result,

only the trustee had the authority to convey the lien to Tysons.

As the bankruptcy court noted, BONY has cited no authority for

the   proposition         that    “mere       misidentification              of   the     lender’s

name invalidates an otherwise proper deed of trust.”                                 J.A. 1716.

Indeed,   “the     principle           that    equity          will   treat       that    as    done

which, by agreement, is to be done,” Bank of Christianburg, 178

S.E. at 2, appears equally applicable to misidentified lenders.

                                               13
We agree with the bankruptcy court that as recorded, the deed of

trust was sufficient to give a subsequent searcher notice that

there was a lien against the New Ascot Drive Property.                       Indeed,

as   we   discuss     in    greater      detail    in    addressing        equitable

subrogation,       BONY    has    argued       neither    that     the   lien    was

improperly recorded nor that one of the deficiencies on the deed

of trust would prevent a title search from finding the lien.                      In

sum, we find Tysons’s lien to be enforceable.



                                         C.

              We   find    BONY’s     second     argument--that      the     Release

terminated Tyson’s lien against the New Ascot Drive Property--

also lacking merit.           As the district court noted, the usual

process for releasing a deed of trust in Virginia is to file

either    a   “Certificate       of   Satisfaction”      or   a   “Certificate    of

Partial Satisfaction.”           Va. Code Ann. § 55-66.3(A)(1).             Section

55-66.4 contemplates a partial satisfaction through which a lien

covering multiple properties would be released only as to some

of the properties. 6       As the bankruptcy court correctly observed,

the statutory forms for a complete release and a partial release

     6
       For the sake of clarity, we refer to a “Certificate of
Satisfaction” as a “complete satisfaction” since it releases all
of the property encumbered by a lien and a “Certificate of
Partial Satisfaction” as a “partial satisfaction” since it
releases only some of the property encumbered by a lien.



                                         14
differ in that a complete satisfaction has the lender certify

that it has been paid in full while the partial satisfaction has

the lender certify that “[t]he lien of the above-mentioned deed

of trust securing the above-mentioned note is released insofar

as the same is applicable to _____ (description of property)

recorded in deed book _____ at page _____ in the clerk's office

of this court.”        Id. at § 55-66.4:1.

              Although      the   Release       does    not     comply       exactly    with

either    form--for      example,     it       styles    itself        as    a   “release”

instead of a “satisfaction”--it better comports with the form of

a   partial    satisfaction.        As     noted       above,    the     “Affidavit     and

Release”      reads:     “I   certify      I    am     the    holder        of   the   above

mentioned noted secured by the above mentioned Deed of Trust.

The Lien thereon created and retained on the above-mentioned

property      is   hereby     released.”         The    only    property         previously

mentioned on the release is the Lawyers Road Property.                             Notably

absent is any language suggesting that the lender had been paid

in full as would be customary for a complete release.                              In sum,

we read the plain language of the Release as applying only to

the lien against the Lawyers’ Road Property. 7                         Accordingly, we

agree with the bankruptcy court that because Tysons’s lien was

      7
       We have considered BONY’s other arguments in favor of
construing the Certificate of Release of Deed of Trust as a
complete satisfaction and find them to be without merit.



                                           15
recorded before BONY’s, Tysons’s lien has priority over BONY’s

unless BONY can show that it is entitled to assume a prior

position through subrogation.



                                      D.

            BONY seeks to have us give its lien the same priority

as the FSM First DOT through equitable subrogation, and thereby

grant it priority over Tysons’s lien.             As the Virginia Supreme

Court explained in Federal Land Bank of Baltimore v. Joynes, 18

S.E.2d 917 (Va. 1942), “[s]ubrogation is the substitution of

another person in the place of the creditor to whose rights he

succeeds in relation to the debt.”            Id. at 920.       It is “not

dependent upon contract, nor upon privity between the parties”

but is “the creature of equity, and is founded upon principles

of natural justice.”       Id.      “Subrogation not being a matter of

strict right, but purely equitable in its nature, dependent upon

the facts and circumstances of each particular case, no general

rule can be laid down which will afford a test in all cases for

its   application.”       Id.     Virginia   courts    have    “‘long     been

committed    to   a    liberal     application    of   the    principle    of

subrogation.’”    Centreville Car Care v. N. Am. Mortg. Co., 559

S.E. 2d 870, 872 (Va. 2002) (quoting Joynes, 18 S.E. 2d at 920).

            Although    the      fact-intensive    inquiry    required     in

subrogation claims does not generally support bright line rules,

                                      16
Virginia      courts     have    traditionally         adhered       to    two      guiding

principles     when     deciding      the    merits    of    a   subrogation        claim:

“First,     subrogation         is    not     appropriate        where       intervening

equities are prejudiced.”             Id. (internal citations removed).                 As

the   Joynes    court     explained,        “[i]n     the    case    of     conventional

subrogation where the lender of money lent it with the intention

and understanding that he be substituted to the position of the

creditor whose debt he paid, but without taking an assignment,

where there are no intervening equities to be prejudiced, the

matter will be treated as if an assignment has been executed.”

18 S.E. 2d at 920.              The second guiding principle is that the

“ordinary      negligence        of    the        subrogee    does        not    bar   the

application of subrogation where an examination of the facts . .

.     shows      that       the        equities          strongly           favor      the

subrogee.”      Centerville, 559 S.E. 2d at 872 (internal quotation

marks and alterations removed).

              BONY claims that the bankruptcy court did not properly

analyze its claim under these principles.                        BONY’s argument in

this regard comprises two issues: whether the purchaser of a

lien assumes the equitable position of the seller, and, if so,

whether subrogation is appropriate, or equitable, under these

circumstances.         As to the former, the bankruptcy court expressed

its reluctance to conclude that BONY assumed Sutton’s position

vis-à-vis whether the equities favored subrogation.                             As to the

                                             17
latter, the bankruptcy court also disagreed, finding that the

equities did not favor subrogation.

              We need not decide the complex threshold question of

whether      the    purchaser        of     an   interest         in    a   lien    assumes    the

equitable      position         of   the     seller        under       Virginia      law.      Even

assuming that BONY stepped into the equitable position of Sutton

and    ABC,    the    original         lender,        we    find       that      subrogation    is

inappropriate in these circumstances because it would prejudice

Tysons.

              BONY    argues         that    it     is      entitled        to    priority     over

Tysons because the proceeds of its lien paid off the FSM First

DOT and Tysons intended for its lien to be junior to the FSM

First DOT.         Thus, BONY argues that not giving its lien priority

over Tysons’s lien would give Tysons more than it bargained for.

Although it is undoubtedly true that Tyson’s predecessor, CFUSA,

originally had a lien junior to the FSM First DOT, the FSM First

DOT    was    due    on    July      1,     2007.          In    other      words,    the    CFUSA

Refinancing DOT would become the senior lien 18 months after it

was    recorded.           We    find       that      the       Virginia      Supreme       Court’s

decision in Centreville Car Care v. North American Mortgage Co.,

559 S.E.2d at 373, instructive on this point.                                 There, the court

found that effectively extending the term of a senior lien would

prejudice a junior lienholder.                        Id. at 373.                Centerville Car

Care    had    a    lien    of       $150,000       against        a    property      valued    at

                                                 18
$210,000.      Id.      Centerville was undersecured because its lien

was junior to a $199,000 lien held by Fleet Bank against this

same property.          Id.     The court explained that “[n]evertheless,

Centreville had the right to anticipate that the obligors would

ultimately     satisfy        these    loans     to    extinguish            the    liens   upon

their interests in the property.”                    Id.

              BONY    seeks     to    distinguish          Centreville         by    contending

that in a typical construction financing arrangement that Tysons

would have expected the short-term FSM First DOT to be replaced

with long term financing once a home was built on the property.

However,      BONY     has     presented        no     evidence         to     support      this

proposition.         Although we construe facts in favor of the non-

moving     party      on      summary     judgment,           we        need        not   accept

conjecture.          Celotex Corp. v. Catrett, 477 U.S. 317, 323-324

(1986) (“One of the principal purposes of the summary judgment

rule is to isolate and dispose of factually unsupported claims

or defenses, and we think it should be interpreted in a way that

allows it to accomplish this purpose.”).                            BONY has shown no

issue    of   material        fact    suggesting       that    the       bankruptcy         court

inappropriately        granted        summary    judgment          on    the       question   of

whether subrogation would prejudice Tysons.

              Further        counseling     against          subrogation             is   BONY’s

failure       to      show      that      the        equities           “strongly         favor”

subrogation.          Centerville, 559 S.E. 2d at 872.                              As we have

                                           19
noted,   the      fact   that      the    title       report   on   which     BONY   relied

failed to indicate any liens other than the FSM First DOT does

not aid its cause.              In Virginia, sellers are deemed to have

constructive notice of all recorded liens.                            Fox v. Templeton,

329 S.E. 2d 6, 8-9 (Va. 1985) (“A purchaser of real estate has

constructive notice of the recorded title papers of his vendor,

and is charged with notice of all that an actual examination of

them would disclose.”).              In fact, BONY conceded at oral argument

that the CFUSA recording served as notice of the lien.                               To the

extent that the title report on which BONY relied failed to

reflect it, BONY must seek relief elsewhere.                          On the undisputed

facts presented here, where, as noted, BONY has already received

more from the sale of the property than it paid for Sutton’s

interest,      we    find     no    basis       for    finding      that    the    equities

strongly favor BONY.               Accordingly, we hold that the bankruptcy

court properly granted summary judgment in favor of Tysons on

BONY’s claim for subrogation.



                                            III.

                                             A.

             We      lastly        turn    to     BONY’s       contention         that     the

bankruptcy     court     improperly        granted       Tysons's      attorneys’        fees.

We   review         an   award       of     attorneys’         fees     for       abuse    of

discretion. Robinson v. Equifax Info. Servs., LLC, 560 F.3d 235,

                                             20
243 (4th Cir. 2009).             Where courts are statutorily permitted to

award   attorneys’         fees,     our   review     “is    sharply     circumscribed”

because       we    recognize       that   “a   district      court    has   close     and

intimate knowledge of the efforts expended and the value of the

services rendered.”             Id. (quoting Plyler v. Evatt, 902 F.2d 273,

277-78 (4th Cir. 1990)).                   We see no reason not to afford a

district court’s affirmance of a bankruptcy court’s award of

fees    this        same    deference.            Accordingly,      we    reverse      the

bankruptcy court’s award only if we determine it to be “clearly

wrong.”       Id.



                                             B.

               The crux of BONY’s argument is that Tysons failed to

meet    its    burden      to   establish       the   prevailing       market   rate    of

attorneys’ fees in the relevant community where the bankruptcy

court sat, namely, Alexandria, Virginia.                      To calculate an award

of attorney's fees, we “first determine a lodestar figure by

multiplying         the    number    of    reasonable       hours   expended    times    a

reasonable rate.”           Robinson, LLC, 560 F.3d at 243.               This circuit

uses a 12-part test to determine the reasonableness of the rate

and the hours billed:

       (1) the time and labor expended; (2) the novelty and
       difficulty of the questions raised; (3) the skill
       required to properly perform the legal services
       rendered; (4) the attorney’s opportunity costs in
       pressing the instant litigation; (5) the customary fee

                                             21
       for like work; (6) the attorney’s expectations at the
       outset of the litigation; (7) the time limitations
       imposed by the client or circumstances; (8) the amount
       in controversy and the results obtained; (9) the
       experience, reputation and ability of the attorney;
       (10) the undesirability of the case within the legal
       community in which the suit arose; (11) the nature and
       length   of  the   professional  relationship  between
       attorney and client; and (12) attorneys’ fees awards
       in similar cases.

Id. at 243-44 (quoting Barber v. Kimbrell’s Inc., 577 F.2d 216,

226 n.28 (4th Cir. 1978)).                The court has previously explained

that       the   party   seeking    fees      has    the    burden   of    proving    the

reasonableness of the rate sought.                        Id.   “In addition to the

attorney’s         own   affidavits,       the      fee     applicant     must     produce

satisfactory specific evidence of the prevailing market rates in

the relevant community for the type of work for which he seeks

an award.”          Id. at 244 (internal quotation marks and emphasis

removed).

                 BONY    argues    that       Tysons       should    have        submitted

affidavits from local attorneys other than its own counsel since

the    Bankruptcy        Court    was   not    itself       qualified     to     determine

whether Tysons’s fees were reasonable for the Alexandria area. 8


       8
       BONY also argues that Tysons’s own attorney, Ms. Duvall,
was unable to provide adequate testimony about reasonable
attorneys’ fees in the community because she is not a member of
the Virginia bar. BONY has offered no authority suggesting that
only members of the Virginia bar are qualified to testify about
reasonable attorneys’ fees in Alexandria. We do not think that
the district in which a testifying attorney is barred is
dispositive in this inquiry.


                                              22
Although this court has reversed and remanded fee awards where

the     only   evidence          that   the   prevailing       party       presented      was

affidavits     from        her    own   counsel,      id.     at    245,    we     have   not

previously considered whether a bankruptcy court may consider

its own expertise when determining the reasonableness of the

rate charged by attorneys as the bankruptcy court did in this

case.     Several of our sister circuits have recognized that when

the prevailing party has failed to provide adequate evidence of

reasonable fees, a district court may rely on its own expertise

in determining a reasonable hourly rate, as the bankruptcy court

did   here.         E.g.,     Miele     v.    N.Y.    State    Teamsters         Conference

Pension & Ret. Fund, 831 F.2d 407, 409 (2d Cir. 1987) (opining

that a district court may rely on its knowledge of private firm

hourly rates in the community in assessing the reasonableness of

fees); Norman v. Housing Auth. of City of Montgomery, 836 F.2d

1292, 1303 (11th Cir. 1988) (“Where documentation is inadequate,

the district court is not relieved of its obligation to award a

reasonable fee, but the district court traditionally has had the

power    to    make     such       an   award      without    the    need     of    further

pleadings      or     an    evidentiary       hearing.”);          Lucero    v.    City    of

Trinidad,      815         F.2d    1384,      1385     (10th       Cir.     1987)      (“The

establishment of hourly rates in awarding attorneys’ fees is

within the discretion of the trial judge who is familiar with

the case and the prevailing rates in the area”); see also CoStar

                                              23
Group, Inc. v. LoopNet, Inc., 106 F. Supp. 2d 780, 788 (D. Md.

2000) (“Evidence of the prevailing market rate usually takes the

form of affidavits from other counsel attesting to their rates

or    the   prevailing        market     rate.           However,     in    the    absence       of

sufficient        documentation,         the        court       may   rely     on    its     own

knowledge        of    the    market.”    (citations            omitted)).          Here,    the

bankruptcy       court       observed    that       it    had    several      similar      cases

before      it    in    which    it     had     awarded         attorneys’         fees.         It

determined that Tysons sought fees that were within the range of

fees     awarded        in    those      similar          cases.           Based    on     these

comparables, it then thoroughly analyzed whether certain costs

that Tysons claimed were better considered overhead and whether

certain issues were overlawyered.                    Although this approach lacked

the    usual     expert      testimony,       because       nearly     every       case     on   a

bankruptcy court’s docket involves reviewing attorneys’ fees and

costs in the community, we find that bankruptcy courts are, in

certain circumstances, particularly qualified to determine the

reasonableness of fees based on their own expertise.                                 Moreover,

BONY has not argued that Tysons’s fees were unreasonable, only

that Tysons did not meet its burden of proving that its fees

were reasonable.             We see little value in remanding a case only

so that it can generate additional attorneys’ fees.                                  On these

facts,      we   hold    that    the    bankruptcy          court     did    not    abuse    its

discretion when it awarded Tysons's attorneys’ fees and costs.

                                               24
                             IV.

          For the foregoing reasons, we affirm the judgment of

the district court.


                                                      AFFIRMED




                              25